Foster, J.
The defendant’s confession was made to the officer who had him in custody immediately after he had been *578told by the officer that “ as a general thing it was better for a man who was guilty to plead guilty, for he got a lighter sentence.” It is true that this remark was in reply to an inquiry by the prisoner' whether he should advise him to plead guilty, and that the officer premised by saying that “ he did not wish to advise him one way or the other for fear it might not suit him.” But. we do not think any different rule is to be applied because the prisoner introduced the conversation on the subject, and solicited the counsel of the officer. The officer ought not to have assumed to act as his adviser even at the prisoner’s request. This did not change the relation in which they stood to each other. Nor can we allow any distinction founded on the suggestion that the remarks related to pleading guilty on trial, and not to making a confession in pais. An avowal of a determination to plead guilty may be an implied admission of guilt; and a plea of guilty in court is a confession of the most solemn kind.
This case does not require us to consider whether the true rule is that a confession in a criminal case is admissible unless it appears to have been made under an improper inducement, or whether it must appear to be voluntary before evidence of it will be received. On this question the authorities differ.
There is no doubt that any inducement of temporal fear or favor coming from one in authority which preceded and may have influenced a confession, will cause it to be rejected unless the confession is made under such circumstances as show that the influence of the inducement has passed away. No cases require more careful scrutiny than those of disclosures made by a party under arrest to the officer who has him in custody, and in none will slighter threats or promises of favor exclude the subsequent confessions. Commonwealth v. Taylor, 5 Cush. 610. Commonwealth v. Tuckerman, 10 Gray, 193. Commonwealth v. Morey, 1 Gray, 461. “ Saying to the prisoner that it will be worse for him if he does not confess, or that it will be better for him if he does, is sufficient to exclude the confession, according to constant experience.” 2 East P. C. 659. 1 Greenl. Ev § 219. 2 Bennett & Heard Lead Crim. Cas. 164, “ Confessions ” passim. Each case depends largely on its own specia. *579circumstances. But we have before us an instance in which the officer explicitly held out to the defendant the hope and inducement of a lighter sentence if he pleaded guilty. And a determination to plead guilty at the trial thus induced would naturally lead to an immediate disclosure of guilt. Very many confessions have been rejected by courts of high authority, the circumstances attending which were less objectionable than those in the present case. And we are aware of no decisions which would warrant the admission of this evidence. In Commonwealth v. Morey a confession was received, although the owner of the stolen property had told the defendant that “ he thought it was better for all concerned in all cases for the guilty party to confess ; ” but there he immediately added “ that in his opinion it would make no difference as to legal proceedings; ” and upon the whole conversation it was apparent that the appeal was made solely to the moral feelings of the accused and did not amount to an inducement to expect any diminution of punishment. In the present case the hope of a lighter sentence was expressly held out.
The defendant and his alleged paramour having testified that the act of adultery charged had never been committed between ■them, they were both properly subjected to a cross-examination as to their intimacy with and relations to each other. And none of the inquiries objected to appear to have exceeded the latitude properly allowed under such circumstances. But, because of the admission of the confessions, the exceptions are sustained.